DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…arranging a substrate, which includes a first area having a first transition metal contained pad, in a chemical vapor deposition chamber, the substrate also having a second area free of a transition metal, adjacent to the first transition metal contained pad; arranging a chalcogen contained precursor upstream of the substrate in the chemical vapor deposition chamber; and heating the chemical vapor deposition chamber for a period of time during which a transition metal dichalcogenides layer, containing transition metal from the first transition metal contained pad and chalcogen from the chalcogen contained precursor, is formed in the second area, adjacent to the first transition metal contained pad…” in combination with the remaining limitations. Claims 2-11 are dependent upon claim 1 and are therefore allowable.

Regarding claim 12, the prior art fails to anticipate or render obvious the claimed invention including “…a substrate having first and second areas, adjacent to each other; a transition metal contained pad arranged on the first area of the substrate; and a transition metal dichalcogenide layer containing a transition metal from the transition metal contained pad, the transition metal dichalcogenide layer being arranged on the second area of the substrate, adjacent to the transition metal contained pad…” in combination with the remaining limitations. Claims 13-15 are dependent upon claim 12 and are therefore allowable.

Regarding claim 16, the prior art fails to anticipate or render obvious the claimed invention including “…growing a transition metal dichalcogenide layer by arranging a substrate, which includes a first area having a first transition metal contained pad in a chemical vapor deposition chamber, the substrate also having a second area free of a transition metal, adjacent to the first transition metal contained pad; arranging a chalcogen contained precursor upstream of the substrate in the chemical vapor deposition chamber; and heating the chemical vapor deposition chamber for a period of time during which a transition metal dichalcogenides layer, containing transition metal from the first transition metal contained pad, is formed in the second area, adjacent to the first transition metal contained pad…” in combination with the remaining limitations. Claims 17-20 are dependent upon claim 16 and are therefore allowable.

Terminal Disclaimer
The terminal disclaimer filed 1 June 2022 has been accepted.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899